UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2345


MAUREEN L. EDWARDS,

                  Plaintiff - Appellant,

             v.

SMITHKLINE BEECHAM CORPORATION, d/b/a GlaxoSmithKline,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-01250-WDQ)


Submitted:    July 9, 2009                  Decided:   July 27, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce E. Smithey, RIFKIN, LIVINGSTON, LEVITAN & SILVER, LLC,
Annapolis, Maryland, for Appellant. Deborah K. St. Lawrence,
BROWN & SHEEHAN, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maureen L. Edwards appeals the district court’s order

dismissing          her   complaint,      which        alleged     violation     of     the

Employee       Retirement       Income    Security       Act     (“ERISA”)     and    state

employment law, and denying her motion for reconsideration.                             We

have reviewed the parties’ briefs and joint appendix and find no

reversible      error.       Accordingly,         we    affirm     primarily     for    the

reasons stated by the district court.                    See Edwards v. SmithKline

Beecham Corp., No. 1:08-cv-01250-WDQ (D. Md. Sept. 18 & Nov. 20,

2008).

               We     briefly      address       Edwards’       assertion      that     the

district       claim      failed    to    address       her    contention      that     her

exhaustion of remedies was not required regarding her claim of

wrongful       discharge.          Even   assuming       that     an   ERISA     wrongful

discharge claim does not require exhaustion of administrative

remedies,       Edwards’        complaint        does    not     raise    this       claim.

Instead, in Edwards’ ERISA claim in her complaint, she averred

only that GSK interfered with her right to retirement and other

severance benefits.             Wrongful discharge was raised only as a

violation of state law.             Moreover, we find the claim of wrongful

termination that Edwards now attempts to assert would have been

insufficient to survive the motion to dismiss.                           See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (holding that to

survive    a    motion     to    dismiss,    “[f]actual          allegations     must    be

                                             2
enough to raise a right to relief above the speculative level”

and the complaint must contain “enough facts to state a claim to

relief that is plausible on its face”).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3